KNOLL, JUSTICE,
dissenting.
IjAs there was no objection by defense counsel, see Holloway v. Arkansas, 435 U.S. 475, 98 S.Ct. 1173, 55 L.Ed.2d 426 (1978), and the record does not demonstrate an actual conflict of interest, i.e., a conflict that affected counsel’s performance, see Mickens v. Taylor, 535 U.S. 162, 122 S.Ct. 1237, 152 L.Ed.2d 291 (2001), Cuyler v. Sullivan, 446 U.S. 335, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980), I respectfully dissent from the majority’s remand of this matter for an evidentiary hearing on the employment status of the IDB attorneys.